 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 773 
In the House of Representatives, U. S., 
 
September 11, 2012 
 
RESOLUTION 
 Providing for consideration of the bill (H.R. 5544) to authorize and expedite a land exchange involving National Forest System land in the Laurentian District of the Superior National Forest and certain other National Forest System land in the State of Minnesota that has limited recreational and conservation resources and lands owned by the State of Minnesota in trust for the public school system that are largely scattered in checkerboard fashion within the Boundary Waters Canoe Area Wilderness and have important recreational, scenic, and conservation resources, and for other purposes, and providing for consideration of the bill (H.R. 5949) to extend the FISA Amendments Act of 2008 for five years. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5544) to authorize and expedite a land exchange involving National Forest System land in the Laurentian District of the Superior National Forest and certain other National Forest System land in the State of Minnesota that has limited recreational and conservation resources and lands owned by the State of Minnesota in trust for the public school system that are largely scattered in checkerboard fashion within the Boundary Waters Canoe Area Wilderness and have important recreational, scenic, and conservation resources, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 112–30, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5949) to extend the FISA Amendments Act of 2008 for five years. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary and 20 minutes equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence; and (2) one motion to recommit with or without instructions.  
 
Karen L. Haas,Clerk. 
